            Case 1:21-cv-00208-JLS Document 1 Filed 02/05/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NEW YORK


 Kevin Nightingale and
 Nightingale Chiropractic & Wellness, P.C.,

                          Plaintiffs,              Case No.

 v.

 Local Search Group, LLC,                          Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Kevin Nightingale and Nightingale Chiropractic & Wellness, P.C. (Plaintiffs), by and

through their attorneys, Kimmel & Silverman, P.C., allege the following against Local Search

Group, LLC (Defendant):

                                        INTRODUCTION

       1.      Plaintiffs’ Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).




                                                     1
               Case 1:21-cv-00208-JLS Document 1 Filed 02/05/21 Page 2 of 5




         3.       This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of New York and because the occurrences from which Plaintiffs’ cause of

action arises took place and caused Plaintiffs to suffer injury in the State of New York.

         4.       Venue is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

         5.       Plaintiff Kevin Nightingale is a natural person residing in Williamsville, New York

14221.

         6.       Plaintiff Nightingale Chiropractic & Wellness, P.C. is a business entity conducting

business in Williamsville, New York.

         7.       Plaintiffs are each a “person” as that term is defined by 47 U.S.C. § 153(39).

         8.       Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 2188 West Atlantic Avenue, Delray Beach, Florida 33445.

         9.       Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         10.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                    FACTUAL ALLEGATIONS

         11.      Defendant called Plaintiffs on their business telephone number ending in 0784 on

a repetitive and continuous basis for solicitation purposes.

         12.      Defendant placed these calls using an automatic telephone dialing system and/or

pre-recorded message.

         13.      Plaintiffs knew Defendant’s calls were placed from an automatic telephone dialing

system or with a pre-recorded message because the calls began with an automated message and/or

a pause before being connected to a live agent.


                                                       2
              Case 1:21-cv-00208-JLS Document 1 Filed 02/05/21 Page 3 of 5




        14.      Plaintiffs did not request information from Defendant and Defendant did not have

consent to contact Plaintiffs.

        15.      Defendant’s calls were not made for “emergency purposes.”

        16.      The number ending in 0784 has been on the Do Not Call Registry since July 14,

2005.

        17.      Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

        18.      Defendant’s incessant calls were bothersome, disruptive and frustrating for

Plaintiffs to endure.

        19.      Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        20.      Plaintiffs incorporate the forgoing paragraphs as though the same were set forth at

length herein.

        21.      The TCPA prohibits any person or entity from initiating any telephone solicitation

to a residential telephone subscriber who has registered their telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        22.      Defendant contacted Plaintiffs despite the fact that Plaintiffs number ending in 0784

has been on the Do Not Call Registry since July 14, 2005.

        23.      Defendant called Plaintiffs on multiple occasions during a single calendar year

despite Plaintiffs’ registration on the Do Not Call list.



                                                       3
              Case 1:21-cv-00208-JLS Document 1 Filed 02/05/21 Page 4 of 5




        24.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiffs’ rights under the law and with the purpose

of harassing Plaintiffs.

        25.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        26.      As a result of the above violations of the TCPA, Plaintiffs have suffered the losses

and damages as set forth above entitling Plaintiffs to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiffs, Kevin Nightingale and Nightingale Chiropractic & Wellness,

P.C., respectfully pray for judgment as follows:

                 a.     All actual damages Plaintiffs suffered (as provided under 47 U.S.C. §

                        227(c));

                 b.     Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(c));

                 c.     Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(c));

                 d.     Injunctive relief (as provided under 47 U.S.C. § 227;and

                 e.     Any other relief this Honorable Court deems appropriate.


                                   DEMAND FOR JURY TRIAL

        Please take notice that Plaintiffs, Kevin Nightingale and Nightingale Chiropractic &

Wellness, P.C., demand a jury trial in this case.



                                                      4
        Case 1:21-cv-00208-JLS Document 1 Filed 02/05/21 Page 5 of 5




                                      Respectfully submitted,

Dated: 02/05/2021                     By: /s/ Craig Thor Kimmel
                                      Craig Thor Kimmel, Esq.
                                      Kimmel & Silverman, P.C.
                                      30 East Butler Pike
                                      Ambler, PA 19002
                                      Phone: 215-540-8888
                                      Facsimile: 877-788-2864
                                      Email: teamkimmel@creditlaw.com




                                        5
